Citation Nr: 0905544	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  The 
Veteran, who had active service from June 1981 to September 
1985 and from August 1987 to September 1995, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1996 denied 
service connection for neck trauma, to include left face 
numbness with jaw and neck pain. 

2.  The evidence received since the April 1996 rating 
decision, by itself, or in conjunction with the previously 
submitted evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  A neck disorder was not manifested during the service or 
for many years thereafter, and any currently diagnosed neck 
disorder is not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied entitlement to 
service connection for neck trauma, to include left face 
numbness with jaw and neck pain, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the April 1996 rating 
decision that denied entitlement to service connection for a 
neck disorder is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  A neck disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2005 and June 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the Veteran is not prejudiced 
by the failure to provide her that further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a neck disorder was denied by an April 1996 rating decision.  
The RO based its decision on the lack of any permanent 
residual or chronic disorder subject to service connection.  
The Veteran filed a claim to reopen in December 2004.

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 
For the purpose of reopening a claim the Board is prohibited 
from weighing evidence and must assume evidence is credible.  
In deciding the claim on the merits the Board must assess the 
credibility and probative weight of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).

The evidence submitted since April 1996 is new in that it had 
not previously been submitted.  It is also material insofar 
as it raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for neck disorder.  
The medical evidence now shows that the Veteran has a current 
disorder, diagnosed in July 2004 as a partly extruded dorsal 
disc herniation at C5-6 encroaching on the spinal cord and 
additional mild to moderate disc degeneration and spondylosis 
from C3-4 through C6-7 causing intermittent spinal cord 
encroachment at multiple levels and mild narrowing of the 
left C3-4 foramen.  As such, this evidence relates to a 
previously unestablished fact necessary to substantiate his 
claim, namely whether the Veteran has a current disorder.  
The additional evidence being both new and material, the 
Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Service Connection

The Veteran contends that she is entitled to service 
connection for a neck disorder. The Board has considered the 
Veteran's contentions, but finds that the preponderance of 
the evidence is against the claim. Essentially, the claim 
fails because there is no competent medical evidence to show 
that the disorder developed as a result of an established 
event, injury or disease during service. 
 
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records show a complaint of neck pain on 
the left side in March 1985, which was diagnosed along with 
other symptoms as sinusitis.  The treatment records are then 
silent for complaints of neck problems until June 1992.  At 
that time, the Veteran reported involvement in a car accident 
two days prior to her examination.  She complained of left 
side numbness of the face and jaw/neck pain.  The examiner 
suggested Motrin with instructions to return to the clinic if 
the symptoms recur.  The Veteran never returned to the clinic 
for neck pain and never subsequently complained of a neck 
disorder while in service.  In the Veteran's separation 
examination report, she failed to note any neck disorder and 
the examiner specifically noted the neck as normal.  

Post service, the Veteran was afforded a VA examination in 
November 1995.  At that examination the examiner specifically 
asked her about her neck and face. The examiner noted that 
the Veteran did not really have any specific problem as far 
as the face and the jaw and the neck are concerned.  Also in 
November 1995, a radiological examination of her cervical 
spine revealed normal vertebral alignment with normal 
intervertebral spaces with no evidence of fracture or 
dislocation.  Following the examination the pertinent 
diagnosis was of a normal neck examination.

The Veteran's subsequently dated treatment records are then 
silent for complaints of neck pain until May 2004 and it is 
noteworthy that this silence occurred in spite of numerous 
doctor visits and other records from this time period.  In 
July 2004, a VA physician diagnosed the problem as a partly 
extruded dorsal disc herniation at C5-6 encroaching on the 
spinal cord and additional mild to moderate disc degeneration 
and spondylosis from C3-4 through C6-7 causing intermittent 
spinal cord encroachment at multiple levels and mild 
narrowing of the left C3-4 foramen.  The neck pain was 
specifically caused by cervical radiculopathy.  

It is important to note that none of the medical records 
submitted by the Veteran or obtained by the RO for the period 
between service and the submission of her claim relate the 
Veteran's current conditions to an injury in service.  The 
Veteran did submit a letter from a private physician simply 
stating that the Veteran's "diagnosis and symptoms were most 
likely due to her connection with service."  However, the 
physician fails to note what diagnosis or symptoms he refers 
to and fails to note how the disorder is related to service.  
Although the physician is a spine specialist, the Board notes 
that the Veteran also receives treatment for a low back 
disorder, to which the physician could be referring.   

Importantly, no medical evidence has been presented to show a 
causal nexus between any aspect of the Veteran's service and 
the claims for a neck disorder.  The Veteran's service 
treatment records reference treatment for a neck disorder 
only once with instructions to return if the problem 
persists.  The Veteran never again complained of a neck 
disorder, nor was she treated for a neck disorder in spite of 
continuous medical examinations.  The Veteran did not list a 
neck disorder on her medical history for the service exit 
examination, nor did the examiner find any disorder upon 
examination.  Immediately following service in October 1995, 
the Veteran was afforded a VA examination where the examiner 
specifically asked her about her neck and found that she did 
not have any specific problem.  Also, the radiological report 
from the VA examination showed normal vertebral alignment 
with normal intervertebral spaces.  The record then remained 
silent for complaints of a neck disorder for over eight 
years.

Based on this record, the Board finds that the medial 
evidence is against the claim for service connection for a 
neck disorder.  In this regard, the medical evidence fails to 
show that a neck disorder was manifest during service, and a 
VA examination performed in November 1995 specifically found 
that the Veteran's neck was normal.  The record also does not 
show any indication of complaints associated with the neck 
for many years following separation from service.  The 
evidentiary gap in this case between active service and the 
earliest diagnosis of a neck disorder essentially constitutes 
negative evidence that tends to disprove the Veteran's claim 
that the she had an injury in service that resulted in a 
chronic disability or persistent symptoms.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of a neck disorder, but also of a nexus or 
relationship between those conditions and service.  The 
Veteran has failed to do so.  The submission of a two 
sentence letter from a physician that cites neither the 
disorder under consideration nor any specifics as to the 
Veteran's service and provides no medical evidence or 
reasoning may not be considered competent medical evidence 
when that letter is viewed in connection with the other 
medical evidence of record.  

Given the lack of complaints, treatment, or diagnosis for 
many years after service and the radiological findings of a 
normal cervical spine area immediately following service, the 
Board finds that the preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a neck disorder is reopened.

Service connection for a neck disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


